i          i        i                                                                          i       i          i




                                   MEMORANDUM OPINION

                                            No. 04-09-00123-CR

                                         IN RE EDGAR GARCIA

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 11, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 27, 2009, relator filed a petition for writ of mandamus, in which relator

complains the Starr County clerk’s office has refused to notify him of whether his “Application for

Writ of Habeas Corpus” was filed and the trial court has refused to rule on the application. Relator

asks this court to order the trial court to rule on his application. This court has confirmed that the

application was filed with the Starr County clerk’s office on December 16, 2008.

           Here, we cannot say that a period of less than approximately three months is an unreasonable

delay. It is relator’s burden to provide this court with a record sufficient to establish his right to

relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). Because relator has not met his burden



         … This proceeding arises out of Cause No. 05-CR-157, filed in the 381st Judicial District Court, Starr
           1

County, Texas.
                                                                                     04-09-00123-CR

of establishing that the motion has awaited disposition for an unreasonable amount of time, he has

not provided the court with grounds to usurp the trial court’s inherent authority to control its own

docket. Therefore, this court has determined that relator has not shown himself entitled to

mandamus relief. Accordingly, we deny the petition for writ of mandamus.



                                                             PER CURIAM



Do not publish




                                                -2-